                            Case 3:21-cv-01727 Document 4 Filed 03/11/21 Page 1 of 2


                   1   Douglas E. Lumish (CA 183863)
                       doug.lumish@lw.com
                   2   Matthew Rawlinson (CA 231890)
                       matt.rawlinson@lw.com
                   3   Arman Zahoory (CA 306421)
                       arman.zahoory@lw.com
                   4   LATHAM & WATKINS LLP
                       140 Scott Drive
                   5   Menlo Park, California 94025
                       Telephone: 650-328-4600
                   6   Facsimile: 650-463-2600

                   7   Jennifer Barry (CA 228066)
                       jennifer.barry@lw.com
                   8   LATHAM & WATKINS LLP
                       12670 High Bluff Drive
                   9   San Diego, CA 92130
                       Telephone: 858-523-5400
               10      Facsimile: 858-523-5450

               11      Attorneys for
                       Zoom Video Communications, Inc.
               12

               13                                   UNITED STATES DISTRICT COURT

               14                              NORTHERN DISTRICT OF CALIFORNIA

               15
                       ZOOM VIDEO COMMUNICATIONS, INC.,           CASE NO. 3:21-cv-1727
               16
                                       Plaintiff,                 PLAINTIFF ZOOM VIDEO
               17                                                 COMMUNICATIONS, INC.’S
                             v.                                   CERTIFICATION OF INTERESTED
               18                                                 ENTITIES OR PERSONS PURSUANT TO
                       RINGCENTRAL, INC.                          CIVIL LOCAL RULE 3-15
               19
                                       Defendant.
               20

               21

               22

               23

               24

               25

               26

               27
               28

                                                                             ZOOM VIDEO COMMUNICATIONS, INC.’S
ATTORNEYS AT LAW
                                                                                     CIVIL L.R. 3-15 CERTIFICATION
                             Case 3:21-cv-01727 Document 4 Filed 03/11/21 Page 2 of 2


                   1          Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the

                   2   named parties, there is no such interest to report.

                   3
                       Dated: March 11, 2021                          Respectfully submitted,
                   4

                   5                                                  LATHAM & WATKINS LLP

                   6                                                  By: /s/ Douglas E. Lumish
                                                                         Douglas E. Lumish
                   7                                                     Matthew Rawlinson
                                                                         Jennifer Barry
                   8                                                     Arman Zahoory
                   9
                                                                             Attorneys for Plaintiff Zoom Video
               10                                                            Communications, Inc.

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27
               28
                                                                             1
                                                                                           ZOOM VIDEO COMMUNICATIONS, INC.’S
ATTORNEYS AT LAW
                                                                                                   CIVIL L.R. 3-15 CERTIFICATION
